Supreme Court of Florida
                                      ____________

                                     No. SC17-1501
                                     ____________

                           PERRY ALEXANDER TAYLOR,
                                   Appellant,

                                            vs.

                                 STATE OF FLORIDA,
                                      Appellee.

                                      [May 3, 2018]

PER CURIAM.

          Perry Alexander Taylor, a prisoner under a sentence of death, appeals an

order denying his successive motion for postconviction relief filed pursuant to

Florida Rule of Criminal Procedure 3.851. We have jurisdiction. See art. V,

§ 3(b)(1), Fla. Const. For the reasons expressed below, we affirm the denial of

relief.

            FACTS AND RELEVANT PROCEDURAL HISTORY
          The facts of this case were described on direct appeal as follows:

                Taylor was charged with the murder and sexual battery of
          Geraldine Birch whose severely beaten body was found in a dugout at
      a little league baseball field.[1] Shoe prints matching Taylor’s shoes
      were found at the scene. Taylor confessed to killing Birch but
      claimed that the sexual contact was consensual and that the beating
      from which she died was done in a rage without premeditation.
      Taylor testified that on the night of the killing, he was standing with a
      small group of people when Birch walked up. She talked briefly with
      others in the group and then all but Taylor and a friend walked off.
      Taylor testified that as he began to walk away, Birch called to him and
      told him she was trying to get to Sulphur Springs. He told her he did
      not have a car. She then offered sex in exchange for cocaine and
      money. Taylor agreed to give her ten dollars in exchange for sex, and
      the two of them went to the dugout.
              Taylor testified that when he and Birch reached the dugout they
      attempted to have vaginal intercourse for less than a minute. She
      ended the attempt at intercourse and began performing oral sex on
      him. According to Taylor, he complained that her teeth were irritating
      him and attempted to pull away. She bit down on his penis. He
      choked her in an attempt to get her to release him. After he succeeded
      in getting her to release her bite, he struck and kicked her several
      times in anger.

Taylor v. State (Taylor I), 583 So. 2d 323, 325 (Fla. 1991) (footnote omitted).

During the trial, Dr. Lee Miller, the associate medical examiner of Hillsborough

County, testified that Birch died of massive blunt force injuries to the head, neck,

chest, and abdomen. Dr. Miller offered the following testimony with respect to

Birch’s genital injuries:

            STATE: Do you have an opinion within a reasonable degree of
      medical probability as to what caused the injuries to the interior of the
      vagina . . . ?
            DR. MILLER: Yes.

       1. Taylor was charged with both premeditated murder and felony murder
with the underlying felony of sexual battery. Taylor v. State, 583 So. 2d 323, 328
(Fla. 1991).


                                        -2-
              STATE: What would be that opinion?
              DR. MILLER: Something was inserted into the vagina which
       stretched the vagina enough for it to tear over the object that was
       inserted in there.
              STATE: Do you have an opinion within a reasonable degree of
       medical probability that object could have been a hand?
              DR. MILLER: Yes.
              STATE: Could it have been some other type of object other
       than a penis?
              DR. MILLER: Yes.
              STATE: Is it your opinion within a reasonable degree of
       medical probability that a penis inserted into the vagina could have
       caused the injuries you just described?
              DR. MILLER: No.

Dr. Miller later testified:

              STATE: The injury you observed to the exterior of the vagina,
       within a reasonable degree of medical probability is that consistent
       with having been inflicted by someone kicking her to that area?
              DR. MILLER: No.
              STATE: The injuries you observed to the interior of the
       vagina, are those injuries within a reasonable degree of medical
       probability consistent with having been inflicted by someone kicking
       her in that area?
              DR. MILLER: No.
              STATE: Within a reasonable degree of medical probability
       would penetration have been necessary to inflict the injuries to the
       interior of the vagina?
              DR. MILLER: Yes.

(Emphasis added.)

       The jury convicted Taylor of both first-degree murder and sexual battery

with great force. The jury recommended death by a vote of twelve to zero, and the

trial court sentenced Taylor to death. Taylor I, 583 So. 2d at 325. On direct

appeal, this Court affirmed Taylor’s convictions, but reversed the death sentence


                                        -3-
and remanded for a new penalty phase. Id. at 330. Of relevance to this case was

Taylor’s guilt-phase challenge to the trial court’s denial of his motion for judgment

of acquittal with respect to the charge of felony murder. Id. at 328. Taylor argued

the evidence was legally insufficient to prove lack of consent with respect to the

charge of sexual battery. Id. In rejecting this claim, we stated:

      [E]ven accepting Taylor’s assertion that the victim initially agreed to
      have sex with him, the medical examiner’s testimony contradicted
      Taylor’s version of what happened in the dugout. According to
      Taylor, he had vaginal intercourse with the victim for less than a
      minute without full penetration. He testified that she then indicated
      that she did not want to have intercourse and began performing oral
      sex on him. The medical examiner testified that the extensive injuries
      to the interior and exterior of the victim’s vagina were caused by a
      hand or object other than a penis inserted into the vagina. Given the
      evidence conflicting with Taylor’s version of events, the jury
      reasonably could have rejected his testimony as untruthful.

Id. at 329.2 After a second penalty phase, the jury recommended a sentence of

death by a vote of eight to four, and the trial court followed that recommendation.



       2. We also concluded that the trial court did not err in denying the motion
for judgment of acquittal on the charge of premeditated murder:

      [T]he jury reasonably could have rejected as untruthful Taylor’s
      testimony that he beat the victim in a rage after she injured him.
      Although Taylor claimed that the victim bit his penis, an examination
      did not reveal injuries consistent with a bite. According to Taylor,
      even after he sufficiently incapacitated the victim by choking her so
      that she released her bite on him, he continued to beat and kick her.
      The medical examiner testified that the victim sustained a minimum
      of ten massive blows to her head, neck, chest, and abdomen. Virtually
      all of her internal organs were damaged. Her brain was bleeding. Her
      larynx was fractured. Her heart was torn. Her liver was reduced to

                                        -4-
Taylor v. State (Taylor II), 638 So. 2d 30, 31-32 (Fla.), cert. denied, 513 U.S. 1003

(1994). On appeal, we rejected all of Taylor’s claims and affirmed the sentence of

death. Id. at 33.

      In his initial motion for postconviction relief, Taylor raised twenty-one

claims, all of which were denied. See Taylor v. State (Taylor III), 3 So. 3d 986,

991 & n.1 (Fla. 2009). This Court affirmed the denial of postconviction relief and

also denied Taylor’s petition for writ of habeas corpus. Id. at 1000. Of relevance

to this case was Taylor’s claim that Dr. Miller had recanted his trial testimony with

respect to Birch’s genital injuries. Id. at 992. This Court described the testimony

offered during the evidentiary hearing as follows:

      Dr. Miller testified that the injuries sustained were mostly confined to
      the labia minora and radiated inward, while some were inside the labia
      minora in “what anyone would describe as the vaginal canal.”
      However, Dr. Miller further testified that the injuries could possibly
      have been the result of a kick if the blow had been struck where the
      toe of the shoe actually went into the vagina, stretching it, that any
      shoe would have been able to penetrate the victim’s vagina due to
      extraversion, but that ultimately the injuries were caused by stretching
      and not direct impact. Miller testified that the possibility of a kick

      pulp. Her kidneys and intestines were torn from their attachments.
      Her lungs were bruised and torn. Nearly all of the ribs on both sides
      were broken. Her spleen was torn. She had a bite mark on her arm
      and patches of her hair were torn off. Her face, chest, and stomach
      were scraped and bruised. Although Taylor denied dragging the
      victim, evidence showed that she had been dragged from one end of
      the dugout to the other. The evidence was sufficient to submit the
      question of premeditation to the jury.
Taylor I, 583 So. 2d at 329.

                                        -5-
      causing the injury was “a one in a million shot” and that his opinions
      as expressed at trial had not changed. He attributed any differences
      in his testimony to differences in the questions being asked and, in
      some instances more elaboration in exploring possibilities.

Id. (emphasis added). The actual dialogue from the evidentiary hearing was:

             DR. MILLER: [Defense postconviction expert] Dr. Wright
      said that the injuries to the inside of the vagina were sustained—
      probably sustained by a kick or a blow. Whereas, I had said they were
      sustained by a stretch injury. When he went on to say—to talk about
      that, he said, well, the blow would have had to have been with the toe
      of the shoe actually going directly into the vagina which would
      produce a stretch injury as well, as well as something being gently
      inserted in there. And I agree with that. I agree that if a blow had
      been struck where the toe of the shoe actually went, went into the
      vagina stretching the vagina it would have introduced the injuries that
      I’ve described.
             So it would be sort of like inserting an object. Although we
      certainly didn’t—I did not describe originally the inserting of an
      object and the attorneys didn’t bring it out that it could have been a
      hard blow from a shoe going directly in. That didn’t come up and it
      certainly seems a reasonable possibility, maybe even a probability, in
      reading Dr. Wright’s testimony.
             DEFENSE: So your testimony today would be that the injury
      to the ten radial lacerations in the labia minora to a reasonable degree
      of medical probability are the result of a kick?
             DR. MILLER: I’m saying that they could have been the result
      of a kick. One of many scenarios where something went in there that
      was wider than the vagina and stretched it. We talked about kicks and
      blows earlier on. But the subject of the shoe or the foot actually
      entering the vaginal canal didn’t come up. That was—it’s a one-in-a-
      million shot.
             DEFENSE: What do you mean a one-in-a-million shot?
             DR. MILLER: Well, it’s you can kick somebody an awful lot
      in that area and not have your toe actually go up into that narrow
      vaginal canal.




                                       -6-
(Emphasis added.) During cross-examination, Dr. Miller stated his opinion had

not changed that Birch’s internal genital injuries were caused by penetration by an

object “large enough to stretch enough to produce those tears,” but he did not know

what the object was.

      The postconviction court found that Taylor’s assertion of a “supposed

recantation” by Dr. Miller of his trial testimony was “not an accurate statement of

[Dr. Miller’s] testimony” and, therefore, Taylor had not demonstrated the existence

of newly discovered evidence of innocence of sexual battery. Taylor III, 3 So. 3d

at 993 (alteration in original). In affirming the denial of this claim, we stated:

             In essence, the postconviction court concluded that, at trial,
      Dr. Miller testified that the lacerations were not, within reasonable
      medical probability, caused by a kick. Similarly, at the evidentiary
      hearing, Dr. Miller testified that it was his opinion that there was only
      a one-in-a-million chance that the lacerations could have been caused
      by a kick. Hence, because the record refutes Taylor’s contrary
      interpretation of the testimony, Taylor fails to show that Miller’s
      postconviction testimony qualifies as newly discovered evidence.
      While it is true that Miller’s trial testimony did not admit to this one-
      in-a-million possibility, we find this omission insufficient to overturn
      the trial court’s conclusion that sufficient “new evidence” had not
      been established.

Id. at 993 (emphasis added). We also rejected Taylor’s Brady/Giglio3 claims.
3 So. 3d at 994-95. Because Dr. Miller’s testimony did not materially change, we




      3. Brady v. Maryland, 373 U.S. 83 (1963); Giglio v. United States, 405 U.S.
150 (1972).


                                         -7-
affirmed the postconviction court’s determination that false testimony was not

presented during Taylor’s trial, id. at 994, and “there is nothing the State has been

demonstrated to have suppressed.” Id. at 995. Additionally, we determined that

trial counsel was not ineffective for failing to elicit Dr. Miller’s “one-in-a-million”

testimony. Id. at 996.

      Thereafter, Taylor filed a petition for writ of habeas corpus with the United

States District Court for the Middle District of Florida, which was denied. Taylor

v. Sec’y, Fla. Dept. of Corr. (Taylor IV), No. 8:10-cv-382-T-30AEP, 2011 WL
2160341, at *65 (M.D. Fla. June 1, 2011). In addition to other claims, Taylor

contended that as a result of Brady and Giglio violations, as well as ineffective

assistance of counsel, he was wrongfully convicted of sexual battery. Id. at *19.

According to Taylor, because of this error, he was wrongfully convicted of felony

murder, and the trial court erroneously found the aggravating factor that the murder

was committed during a sexual battery. Id. As part of this claim, Taylor

contended that Dr. Miller recanted his trial testimony that Birch’s genital injuries

were inconsistent with being inflicted by a kick. Id. at 20. The federal district

court comprehensively discussed both Taylor’s arguments and Dr. Miller’s

testimony during the initial trial, the penalty phase retrial, and the postconviction

evidentiary hearing. Id. at *26-27. It concluded that Dr. Miller did not recant his

trial testimony, no evidence was suppressed by the State, and no false testimony


                                         -8-
was given. Id. at *27-28. In concluding that Dr. Miller’s postconviction testimony

had not changed from his trial testimony, the federal district court explained:

      Dr. Miller did not testify at the evidentiary hearing that it was his
      opinion within a reasonable degree of medical probability that the
      injuries to the victim’s genital area were caused by a kick. Instead, he
      stated that the injuries possibly could have been caused by a kick if
      the shoe had actually entered the vaginal canal, which he stated was
      “a one-in-a-million shot.” That testimony is not inconsistent with his
      trial testimony that within a reasonable degree of medical probability
      the interior injuries were caused by something inserted into the
      vagina, and that those injuries were not consistent with having been
      inflicted by someone kicking the victim in that area.
Id. at *27 (emphasis added).

      The federal district court again referenced Dr. Miller’s “one-in-a-million

shot” testimony when it concluded that Taylor had failed to satisfy the prejudice

prong of Strickland v. Washington, 466 U.S. 668 (1984), where Taylor claimed

trial counsel was ineffective for failing to retain an independent pathologist to

assist the defense:

      [T]o satisfy the prejudice prong under Strickland, Taylor must
      establish that there is a “reasonable probability that, but for counsel’s
      unprofessional errors, the result of the proceeding would have been
      different.” Id. 466 U.S. at 694. At the post-conviction hearing,
      Dr. Miller admitted that it was possible that the injuries to the victim’s
      genital area were caused by a kick if the toe of the shoe penetrated the
      victim’s vaginal area. He stated, however, that such a kick would be a
      “one[-]in-a-million shot.” [State postconviction expert] Dr. Lynch’s
      [sic] testified at the evidentiary hearing that penetration caused the
      injuries to the victim’s vagina, and that she did not believe a kick
      could have caused the injuries unless the foot was able to fit into the
      vagina. She testified that it was unlikely that Taylor’s shoes would
      have been able to fit into the victim’s vagina. Thus, her testimony


                                         -9-
      supported Dr. Miller’s opinion. In light of Dr. Miller and Dr. Lynch’s
      testimony during the post-conviction hearings regarding the cause of
      the injuries to the victim’s genital area, Taylor has not established a
      reasonable probability that had counsel obtained a forensic pathologist
      to testify at trial, the result of the trial would have been different.
Taylor IV, 2011 WL 2160341, at *34 (emphasis added).

      On July 14, 2016, Taylor filed a successive motion for postconviction relief,

which is the subject of the present case. Attached to the motion was an affidavit

signed by Dr. Miller (the Miller affidavit) in which he stated:

             On June 7, 2004, I testified at Mr. Taylor’s postconviction
      evidentiary hearing. I expressed my opinion that it was reasonably
      possible, perhaps probable, that the internal genital injuries were
      caused by the penetration of the toe of a shoe. I commented that this
      was a one-in-a-million shot.
             This was an unfortunate choice of words and I regret it. A “one
      in a million” shot implies near impossibility and in this case this is not
      true. I can only reiterate my previous testimony that Dr. Wright’s
      interpretation of these injuries having been caused by a kick and not
      by an object having been deliberately inserted into the vagina is a very
      reasonable possibility.

In his motion, Taylor contended that the alleged misinterpretation of Dr. Miller’s

“one-in-a-million shot” comment led the postconviction court and subsequent

courts to reject any claim that Dr. Miller’s opinion had changed, and that the

evidence of sexual battery had been negated. Taylor stated that the Miller affidavit

was not previously available because Dr. Miller “was not aware of the incorrect

interpretation of his testimony and therefore was unaware of the need to come




                                        - 10 -
forward to correct the errors.” Taylor asserted that he was unable to contact Dr.

Miller until June 2015.

      Taylor presented the following claims in his successive motion: (1) the

Miller affidavit is newly discovered evidence that undermines the courts’ rejection

of Dr. Miller’s postconviction testimony that Birch’s injuries were caused by a

kick; (2) the Miller affidavit demonstrates that trial counsel was ineffective for

failing to elicit testimony from Dr. Miller that a likely cause of Birch’s internal

genital injuries was a kick, and for failing to retain a forensic pathologist who

could make the correct determination of causation; (3) the State violated Brady and

Giglio by failing to notify the defense that Dr. Miller believed Birch’s internal

genital injuries supported a theory of innocence of sexual battery; and (4) Taylor’s

death sentence violates Hurst v. Florida (Hurst v. Florida), 136 S. Ct. 616 (2016).

      On October 7, 2016, the postconviction court summarily denied claims one

through three. The court reserved ruling on claim four on the basis that this

Court’s determination of the retroactivity of Hurst v. Florida was critical to

resolution of the claim. On February 8, 2017, the postconviction court granted

Taylor’s motion to amend claim four to add claims based upon Hurst v. State

(Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161 (2017).4



       4. However, the postconviction court denied a second motion to amend to
add a fifth claim that the enactment of chapter 2017-1, Laws of Florida, which

                                         - 11 -
      Taylor filed a witness/exhibit list, naming as a witness Dr. Harvey Moore,

Ph.D. The exhibit list included a content analysis evaluation conducted by Dr.

Moore which concluded that “[b]ased on the socio-legal standard established in

Caldwell v. Mississippi, 472 U.S. 320 (1985) we may conclude to a reasonable

degree of sociological certainty the jury which recommended a sentence of death

for Mr. Taylor in [Taylor II] was persuaded against the requisite level of attention

to its responsibility through comments made by the court and prosecutor, and

repeated by fellow members of the venire.” Taylor intended to present Dr. Moore

and introduce the exhibits “to lend evidentiary support for arguments against the

current June 24, 2002 Hurst cutoff date,[5] and in support of retroactivity under the

fundamental fairness doctrine.” The State filed a motion to strike Dr. Moore as a

witness and the exhibits. On June 12, 2017, the postconviction court granted the

State’s motion and summarily denied amended claim four of Taylor’s successive

motion.

      This appeal follows.




precludes imposition of the death penalty unless the jury unanimously recommends
death, created a substantive right that must be retroactively applied.

       5. June 24, 2002, is the date the United States Supreme Court decided Ring
v. Arizona, 536 U.S. 584 (2002). In Asay v. State, 210 So. 3d 1, 22 (Fla. 2016),
cert. denied, 138 S. Ct. 41 (2017), we held that Hurst does not apply retroactively
to defendants whose death sentences became final prior to the issuance of Ring.


                                        - 12 -
                                     ANALYSIS

                            Newly Discovered Evidence

      Taylor first asserts that the Miller affidavit constitutes newly discovered

evidence of his innocence of sexual battery because it demonstrates that the cause

of Birch’s internal genital injuries was a kick. He argues that because of Dr.

Miller’s “one-in-a-million shot” comment during the postconviction evidentiary

hearing, the state courts have refused to recognize that Dr. Miller’s opinion has

changed, and the federal district court endorsed the state courts’ refusal to

recognize the shift in opinion. This claim is both untimely and without merit.

      With respect to timeliness, Florida Rule of Criminal Procedure 3.851

provides that a motion for postconviction relief must be filed within one year after

the judgment and sentence become final unless “the facts on which the claim is

predicated were unknown to the movant or the movant’s attorney and could not

have been ascertained by the exercise of due diligence.” Fla. R. Crim. P.

3.851(d)(2)(A). The first alleged misinterpretation of Dr. Miller’s testimony

occurred on February 1, 2006, when the postconvicton court stated in its denial

order, “Dr. Miller concluded that the chances of the victim’s vaginal injuries

coming from a kick were kind of a one-in-a-million shot.” Counsel for Taylor

would have been aware of this statement at that time, and accordingly, any

challenge based upon the postconviction court’s interpretation of Dr. Miller’s


                                        - 13 -
testimony was required to have been filed within one year of that date. Because

more than ten years elapsed between this statement by the postconviction court and

the filing of the successive motion on July 14, 2016, Taylor’s motion is untimely.

Further, even though this Court in 2009 and the federal district court in 2011 later

stated that the chance that Birch’s internal genital injuries were caused by a kick

was “one in a million,” Taylor III, 3 So. 3d at 993, 996; Taylor IV, 2011 WL
2160341, at *27, *34, these repetitions of Dr. Miller’s testimony do not commence

a new one-year period for filing a successive motion.

      With regard to the merits of Taylor’s claim, the Miller affidavit does not

constitute newly discovered evidence because nothing in the affidavit is materially

different from Dr. Miller’s postconviction evidentiary hearing testimony. During

the hearing, Dr. Miller testified that Birch’s internal genital injuries were caused by

penetration. He further testified that if, as the result of a kick, the toe of a shoe

entered the vaginal canal, stretch injuries consistent with those sustained by Birch

could result. However, Dr. Miller also stated that the likelihood of a kick hitting

the genital area where it would enter the vaginal canal was a “one-in-a-million

shot.” Taylor’s postconviction counsel sought clarification of this precise

statement, to which Dr. Miller replied, “Well, it’s you can kick somebody an awful

lot in that area and not have your toe actually go up into that narrow vaginal

canal.” Although the Miller affidavit reflects that Dr. Miller now regrets his choice


                                          - 14 -
of words, this does not change the fact that Dr. Miller believed the likelihood of the

toe of a shoe entering the vaginal canal as the result of a kick was very slim.

Therefore, the chance that the internal genital injuries were caused by a kick

remains slim.

      Stated differently, if—against significant odds—the toe of Taylor’s shoe did

penetrate Birch’s vagina, then Dr. Miller agreed with Dr. Wright that it is possible,

maybe even probable, that her internal genital injuries were caused by a kick.

However, based upon Dr. Miller’s testimony, the chance of the shoe making

contact in such a way was so unlikely, it was—to use Dr. Miller’s exact words—a

“one-in-a-million shot.” The fact that Dr. Miller could have, and if given another

opportunity would have, phrased his observation differently does not alter the

conclusion reached by the postconviction court and this Court that the chance

Birch’s internal genital injuries were caused by a kick was “one in a million”

because this was the phrasing Dr. Miller used to convey the unlikely odds.

Further, this is not inconsistent with the Miller affidavit, which states:

      I can only reiterate my previous testimony that Dr. Wright’s
      interpretation of these injuries having been caused by a kick and not
      by an object having been deliberately inserted into the vagina is a very
      reasonable possibility.

Nor is it inconsistent with Dr. Miller’s trial testimony that Birch’s internal genital

injuries, within a reasonable degree of medical probability, (1) could have been

caused by a hand or other object, (2) were not consistent with her having been

                                         - 15 -
kicked in that area, and (3) were the result of penetration. Based upon the

foregoing, the Miller affidavit is not newly discovered evidence.

                       Ineffective Assistance of Trial Counsel

      Taylor next asserts that trial counsel was ineffective for failing to elicit

testimony from Dr. Miller that a likely cause of Birch’s injuries was a kick, and for

failing to retain a forensic expert to make the correct determination of causation.

Because the Miller affidavit does not constitute newly discovered evidence, these

claims are both successive and without merit. The same claims were raised in both

Taylor III and Taylor IV and were rejected. See 3 So. 3d at 996; 2011 WL
2160341, at *32-34.

                                Hurst-Related Claims

      Taylor raises a number of challenges to his death sentence based upon Hurst

v. Florida and Hurst. Most of these arguments were rejected in Hitchcock v. State,

226 So. 3d 216 (Fla.), cert. denied, 138 S. Ct. 513 (2017), and do not warrant

discussion. To the extent Taylor challenges the postconviction court’s refusal to

permit Dr. Moore to testify with respect to the content analysis he conducted, this

challenge turns on whether Hurst should be made retroactive to the date of the

decision in Caldwell. However, in Hitchcock, we explained that Hurst does not

apply retroactively to death sentences that became final prior to the issuance of

Ring based upon our earlier decision in Asay v. State, 210 So. 3d 1 (Fla. 2016).


                                         - 16 -
See Hitchcock, 226 So. 3d at 217. Because Taylor’s sentence became final in

1994, Hurst does not apply to him, and we decline to extend the retroactivity of

Hurst to the date of Caldwell. Moreover, in Reynolds v. State, 43 Fla. L. Weekly

S163, S167 (Fla. Apr. 5, 2018) (plurality opinion), we concluded that pre-Ring

Hurst-induced Caldwell challenges are without merit.

      Finally, in Asay v. State, 224 So. 3d 695, 703 (Fla. 2017), and Lambrix v.

State, 227 So. 3d 112, 113 (Fla.), cert. denied, 138 S. Ct. 312 (2017), we rejected

as without merit the claim that chapter 2017-1, Laws of Florida, created a

substantive right that must be retroactively applied. Accordingly, the

postconviction court did not abuse its discretion when it denied Taylor’s second

request to amend his successive motion to add this claim.

                                  CONCLUSION

      Based upon the foregoing, we affirm the summary denial of Taylor’s

successive motion for postconviction relief.

      It is so ordered.

LABARGA, C.J., and LAWSON, J., concur.
CANADY, J., concurs specially with an opinion, in which POLSTON, J., concurs.
PARIENTE, J., concurs in result with an opinion.
LEWIS, J., concurs in result with an opinion.
QUINCE, J., recused.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.




                                       - 17 -
CANADY, J., specially concurring.

         I concur in the denial of Taylor’s newly discovered evidence claim and

ineffective assistance of trial counsel claims. I also agree that Taylor is not entitled

to postconviction relief on his Hurst v. Florida, 136 S. Ct. 616 (2016), and Hurst v.

State, 202 So. 3d 40 (Fla. 2016)-related claims and that the successive motion for

postconviction relief should therefore be denied. But I would not rely on Hurst v.

State and its progeny. Instead, I would deny the Hurst-related claims on two

grounds. First, no Hurst v. Florida error occurred in this case because the

aggravating factor that the capital felony occurred during the commission of a

sexual battery was established by the sexual battery conviction. See Hurst v. State,
202 So. 3d at 77-83 (Canady, J., dissenting).6 Second, in any event Hurst v.

Florida should not be given retroactive application. See Mosley v. State, 209 So.
3d 1248, 1285-91 (Fla. 2016) (Canady, J., concurring in part and dissenting in

part).

POLSTON, J., concurs.

PARIENTE, J., concurring in result.

         Taylor was sentenced to death based on a jury’s nonunanimous



       6. The requirement of Hurst v. Florida that the jury find an aggravator was
also satisfied by the existence of the prior violent felony aggravator, which was
established by Taylor’s conviction “for sexual battery in 1982.” See Taylor v.
State, 3 So. 3d 986, 999 (Fla. 2009).

                                         - 18 -
recommendation for death by a vote of eight to four. Taylor v. State, 638 So. 2d
30, 31 (Fla. 1994). To not apply Hurst7 in Taylor’s case results in Taylor being

sentenced to death under an unconstitutional sentencing scheme. As I explained in

Asay V:8

      I conclude that Hurst should apply to all defendants who were
      sentenced to death under Florida’s prior, unconstitutional capital
      sentencing scheme. The majority’s [retroactivity] conclusion results
      in an unintended arbitrariness as to who receives relief depending on
      when the defendant was sentenced or, in some cases, resentenced. For
      example, many defendants whose crimes were committed before 2002
      will receive the benefit of Hurst because they were previously granted
      a resentencing on other grounds and their newest death sentence was
      not final when Ring was decided. To avoid such arbitrariness and to
      ensure uniformity and fundamental fairness in Florida’s capital
      sentencing, our opinion in Hurst should be applied retroactively to all
      death sentences.
210 So. 3d at 36 (Pariente, J., concurring in part and dissenting in part) (footnote

omitted).




      7. Hurst v. State, 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161
(2017); see Hurst v. Florida, 136 S. Ct. 616 (2016).

      8. Asay v. State (Asay V), 210 So. 3d 1 (Fla. 2016), cert. denied, 138 S. Ct.
41 (2017); see Hitchcock v. State, 226 So. 3d 216, 220-23 (Fla.) (Pariente, J.,
dissenting), cert. denied, 138 S. Ct. 513 (2017).


                                        - 19 -
      I also note that on direct appeal in 1993, Taylor, like other defendants

sentenced to death before Ring v. Arizona, 536 U.S. 584 (2002),9 argued that

Florida’s capital sentencing statute was unconstitutional, stating:

      To the extent that Florida’s death penalty scheme allows a death
      recommendation, which has a crucial and often dispositive impact on
      the resulting death sentence, to be returned by a bare majority vote of
      the jury, it violates the Sixth, Eighth, and Fourteenth Amendments to
      the United States Constitution.
             Not only does the Florida procedure fail to require jury
      unanimity . . . to return a death recommendation; it also fails to
      require unanimous . . . agreement as to whether a particular
      aggravating circumstance has been proven beyond a reasonable doubt,
      or even as to whether any aggravating circumstance has been proven
      beyond a reasonable doubt. The United States Supreme Court has
      repeatedly recognized that the Eighth and Fourteenth Amendments
      require a heightened degree of reliability when a death sentence is
      imposed. Florida’s capital sentencing scheme . . . works in the
      opposite direction.

Initial Br. of Appellant, Taylor v. State, No. 80,121 (Fla. July 6, 1993), at 33-34

(footnote omitted) (citations omitted). Of course, we have now determined that the

United States and Florida Constitutions require that these precise findings be made

by a unanimous jury before a death sentence can be imposed. Hurst, 202 So. 3d at

44. As I stated in Hurst: “If ‘death is different,’ as this Court and the United States

Supreme Court have repeatedly pronounced, then requiring unanimity in the jury’s

final recommendation of life or death is an essential prerequisite to the continued



      9. See, e.g., Gaskin v. State, 218 So. 3d 399, 401-05 (Fla.) (Pariente, J.,
concurring in part and dissenting in part), cert. denied, 138 S. Ct. 471 (2017).

                                        - 20 -
constitutionality of the death penalty in this State.” 202 So. 3d at 70 (Pariente, J.,

concurring) (footnote omitted) (quoting Yacob v. State, 136 So. 3d 539, 546 (Fla.

2014)).

      Applying Hurst in this case, I would grant Taylor a new penalty phase based

on the jury’s nonunanimous recommendation for death. See Mosley v. State, 209
So. 3d 1248, 1284 (Fla. 2016); see also Reynolds v. State, 43 Fla. L. Weekly S163,

S169-71 (Fla. Apr. 5, 2018) (Pariente, J., dissenting). Nevertheless, recognizing

that I am bound by this Court’s opinions in Asay V and Hitchcock, which are final,

I concur in result.

LEWIS, J., concurring in result.

      I have repeatedly expressed my disagreement with this Court’s Hurst

retroactivity determinations,10 and I do so again today. I recognize that the

majority simply applies prior precedent but I again urge that we follow proper legal

theory. I believe that defendants who properly preserved the substance of a Ring11

challenge at trial and on direct appeal prior to that principle of law having a case




      10. See State v. Silvia, 235 So. 3d 349, 352, 356-57 (Fla. 2018) (Lewis, J.,
dissenting); Hitchcock v. State, 226 So. 3d 216, 218-20 (Fla.) (Lewis, J.,
concurring in result), cert. denied, 138 S. Ct. 513 (2017); Asay v. State, 210 So. 3d
1, 30-31 (Fla. 2016) (Lewis, J., concurring in result), cert. denied, 138 S. Ct. 41
(2017).
      11. Ring v. Arizona, 536 U.S. 584 (2002).


                                         - 21 -
name should also be entitled to have their constitutional challenges heard. Today

the Court again looks the other way and denies relief to a pre-Ring defendant who

raised—and thus preserved—a substantive Ring claim before it was so named. See

Taylor v. State, 638 So. 2d 30, 33 n.4 (Fla. 1994). For this reason, I dissent as to

the Hurst retroactivity issue.

      Preservation is perhaps the most basic tenet of appellate review, see

Steinhorst v. State, 412 So. 2d 332, 338 (Fla. 1982); and this Court should be

particularly cognizant of preservation issues for capital defendants. Accordingly,

the fact that some defendants specifically cited the name Ring while others did not

is not dispositive, in my view. Rather, the proper inquiry centers on whether a

defendant preserved his or her substantive constitutional claim to which and for

which Hurst applies.12 This preservation approach—enshrined in James v. State,

615 So. 2d 668 (Fla. 1993)—ameliorates some of the majority’s concern with the

effect on the administration of justice. Defendants who did not properly preserve

their constitutional challenges—through trial and direct appeal—forfeited them

just as any other defendant who fails to raise and preserve a claim. However, those

defendants who, like Taylor, challenged Florida’s unconstitutional sentencing




      12. See L. Anita Richardson & Leonard B. Mandell, Fairness Over
Fortuity: Retroactivity Revisited and Revised, 1989 Utah L. Rev. 11, 56-57 (1989).


                                        - 22 -
scheme based on the substantive matters addressed in Hurst are entitled to

consideration of that constitutional challenge.

      Jurists have echoed this type of approach as a remedy to the more exacting

federal Teague13 standard.14 Federal courts have employed a similar preservation

approach, and it is “one of the dominant means by which federal courts limit the

disruptive effects of legal change in the context of direct review of federal criminal

convictions.”15 Regardless of the limited federal approach, scholars urge state

courts to pull retroactivity off Teague’s constitutional floor,16 which the United

States Supreme Court expressly permitted in Danforth v. Minnesota, 552 U.S. 264,

280 (2008).




      13. Teague v. Lane, 489 U.S. 288 (1989).

       14. Tung Yin, A Better Mousetrap: Procedural Default as a Retroactivity
Alternative to Teague v. Lane and the Antiterrorism and Effective Death Penalty
Act of 1996, 25 Am. J. Crim. L. 203, 232 (1998).

     15. Toby J. Heytens, Managing Transitional Moments in Criminal Cases,
115 Yale L.J. 922, 942 (2006).

      16. Christopher N. Lasch, The Future of Teague Retroactivity, or
“Redressability,” After Danforth v. Minnesota: Why Lower Courts Should Give
Retroactive Effect to New Constitutional Rules of Criminal Procedure in
Postconviction Proceedings, 46 Am. Crim. L. Rev. 1, 51-54 (2009).


                                        - 23 -
       This Court’s adoption of the Stovall17/Linkletter18 standard was intended to

provide “more expansive retroactivity standards” than those of Teague. Johnson v.

State, 904 So. 2d 400, 409 (Fla. 2005). However, the Court’s retroactivity decision

post-Hurst eschews that intention. Further, it illuminates Justice Harlan’s famous

critique of Linkletter:

      Simply fishing one case from the stream of appellate review . . . and
      then permitting a stream of similar cases subsequently to flow by
      unaffected by that new rule constitute an indefensible departure from
      this model of judicial review.

Williams v. United States, 401 U.S. 646, 679 (1971) (Harlan, J., concurring in part

and dissenting in part). However, that is how the majority of this Court draws its

determinative, albeit arbitrary, line. As a result, Florida will treat similarly situated

defendants differently—here, the difference between life and death—for

potentially the simple reason of one defendant’s docket delay. Vindication of these

constitutional rights cannot be reduced to either fatal or fortuitous accidents of

timing.19

      Every pre-Ring defendant has been found by a jury to have wrongfully

murdered his or her victim. There may be defendants that properly preserved


      17. Stovall v. Denno, 388 U.S. 293, 297 (1967).

      18. Linkletter v. Walker, 381 U.S. 618, 636 (1965).

      19. See generally Christopher M. Smith, Note, Schriro v. Summerlin: A
Fatal Accident of Timing, 54 DePaul L. Rev. 1325 (2005).


                                         - 24 -
challenges to their unconstitutional sentences through trial and direct appeal, but

this Court nonetheless chooses to limit the application of Hurst, which may result

in the State wrongfully executing those defendants. It seems axiomatic that “two

wrongs don’t make a right”; yet this Court essentially condones that outcome with

its very limited interpretation of Hurst’s retroactivity and application.

      For the reasons discussed above, I continue to respectfully dissent on the

Hurst issue.

An Appeal from the Circuit Court in and for Hillsborough County,
     Michelle Sisco, Judge - Case No. 291988CF015525000AHC

James Vincent Viggiano, Jr., Capital Collateral Regional Counsel, James L.
Driscoll, Jr., David Dixon Hendry, and Gregory W. Brown, Assistant Capital
Collateral Regional Counsel, Middle Region, Temple Terrace, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and C. Suzanne Bechard,
Assistant Attorney General, Tampa, Florida,

      for Appellee




                                         - 25 -